Citation Nr: 1827746	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-26 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral wrist disability, to include as secondary to a service connected disease or injury. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1982 to September 1982 and served on active duty from December 1985 to June 1992.  The Veteran also had service with the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision (hearing loss), a September 2011 rating decision (tinnitus), and a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The case is now under the jurisdiction of the Waco, Texas RO.

In November 2017, the Board denied claims of service connection for a low back disability, rheumatoid arthritis, fibromyalgia, right ankle disability, and bilateral leg disability; and remanded the issues of service connection for bilateral wrist disability, bilateral hearing loss, and tinnitus.  In March 2018, the Agency of Original Jurisdiction (AOJ) continued to deny the remaining claims on appeal in a supplemental statement of the case (SSOC).  The appeal is now ready for appellate review.

The Board notes that the Veteran's August 2013 VA Form 9, Appeal to the Board of Veterans' Appeals, regarding her claim for tinnitus, contains a request for a Board hearing.  In a September 2017 correspondence, the Veteran withdrew her request.  See 38 C.F.R. § 20.704 (e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that the VA opinions obtained on remand are not adequate.  Thus, a remand for additional opinions is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives).

In regard to the bilateral wrist disability, the Board instructed the VA examiner to address the nature and etiology of the Veteran's current bilateral wrist disability, and to discuss the STRs of record, specifically those dated in January 1988, October 1988, and April 1991.  In a November 2017 addendum opinion, the VA examiner reviewed the STRs and opined that the Veteran's bilateral wrist rheumatoid arthritis (RA) was less likely than not related to service because RA was an auto-immune condition and was not a result of any prior injury to the wrist or forearm.  The examiner stated that the Veteran's RA was diagnosed in 2003 after she had experienced symptoms for only two months, per her private physician's notes.  However, the Board notes that the Veteran filed her claim in November 2011, and that the June 2013 VA examiner diagnosed left carpal tunnel syndrome.  In addition, the Veteran also contended that her bilateral wrist disability was due to or aggravated by her service-connected disabilities, an assertion which has not been addressed by any VA examiners.  As the November 2017 VA opinion is inadequate, an addendum opinion which discusses in-service complaints as they relate to the current diagnosis of carpal tunnel syndrome, and whether any current left wrist disability, to include RA and carpal tunnel syndrome, is due to or aggravated by service-connected disabilities, is necessary on remand.

With regard to the claim for bilateral hearing loss, the Board instructed the VA examiner to render an opinion as to etiology of the Veteran's bilateral hearing loss based on the February 2012 VA audiogram, which demonstrated a current disability for VA purposes.  However, the November 2017 VA examiner once again merely stated that the current audiogram results were not considered adequate due to inconsistent and unreliable results, and therefore an opinion could not be rendered without resorting to mere speculation.  Thus, the opinion is inadequate and does not substantially comply with the Board's remand directives, and a new opinion, which addresses the relationship between the Veteran's current hearing loss and service, is necessary on remand.  

Likewise, as regards the claim for tinnitus, the Board requested an addendum opinion that discussed the relationship between the Veteran's current tinnitus and service, noting that VA treatment records reflected recurrent complaints of tinnitus since March 2009; and that in November 2011, the Veteran contended she experienced tinnitus since service.  However, the November 2017 VA examiner once again merely noted that the Veteran did not report recurrent tinnitus and failed to provide an opinion.  Thus, the VA examiner did not substantially comply with the Board's remand directives, and a new opinion, which addresses the relationship between the Veteran's current tinnitus and service, is necessary on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a physician as to the nature and etiology of the Veteran's current bilateral wrist disability, to include RA and carpal tunnel syndrome.

The physician must review the Veteran's claims file to become familiar with the relevant medical history. 

The physician should offer an opinion on the following:

a)  Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current bilateral wrist disability, to include left carpal tunnel syndrome, had its onset during service or is otherwise related to service.  The examiner should address the STRs of record, specifically those dated in January 1988, October 1988, and April 1991. 

b)  If it is not shown to be due to any incident in service, an opinion should be rendered as to whether the Veteran's current bilateral wrist disability, to include RA and left carpal tunnel syndrome, is either (i) caused or (ii) aggravated by the service-connected left ankle fracture residuals.

A comprehensive rationale should accompany any opinion provided.

2.  Obtain an opinion from an audiologist as to the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities.  If the audiologist believes that an examination would be helpful, one should be scheduled.

The audiologist must review the Veteran's claims file to become familiar with the relevant medical history, to specifically include the Veteran's February 2012 VA audiogram. 

The examiner should offer an opinion on the following:

(a) Whether it is as least as likely as not (50 percent probability or greater) that a current bilateral hearing loss disability is related to service?

(b) Whether it is as least as likely as not (50 percent probability or greater) that current tinnitus is related to service?

A comprehensive rationale should accompany any opinion provided.

3.  After the above development has been completed, readjudicate the claims for service connection for a bilateral wrist disability, bilateral hearing loss, and tinnitus.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



